Per Curiam.
We have fully considered the plaintiff’s claims of error. Our role in reviewing the decision of the trial court on a prejudgment remedy motion is very circumscribed. Babiarz v. Hartford Special, Inc., 2 Conn. App. 388, 393, 480 A.2d 561 (1984). Unless there is clear error, the court’s factual and legal determinations must stand. Id., 394. The court in this case determined that the plaintiff did not establish probable cause as to liability based on negligence and, impliedly, that the lease provision relied on by the plaintiff did not constitute a third party beneficiary contract in favor of the plaintiff based on liability without fault. We cannot say that the court committed clear error in these determinations.
There is no error.